DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment and reply filed February 28, 2022 have been received and entered into the case.  Claims 38 – 48 are added; claims 19 – 21, 29 and 33 – 48 are pending and have been considered on the merits.  All arguments have been fully considered.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19 – 21, 29 and 33 – 48 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
Claim 19 and its dependents are drawn to a method for reducing the risk of developing an eye disease or equilibrium dysfunction, the method comprising providing and ingesting a compositions comprising Lactobacillus to a subject at risk thereof, wherein the subject is at least 55 years old.  Claim 38 and its dependents are drawn to reducing the risk of developing an eye disease or equilibrium dysfunction, the method comprising providing a composition comprising Lactobacillus to a subject after disease onset and ingesting the composition before disease onset.  The specification as originally filed fails to describe these methods.  Rather, the specification describes conducting surveys of individuals aged 65 years or older, wherein they report by recollection of whether certain conditions or diseases occurred; and how often they recall ingesting a product containing a specific strain of Lactobacillus casei; for the previous 5 – 10 years.  The specification describes collecting recalled data, excluding any data showing any subject having disease, and presenting any remaining data as a correlation for reducing risk of eye disease or equilibrium disease.  This is not the same as a method for reducing the risk of developing eye or equilibrium disease in a subject, wherein the subject ingests a composition comprising a Lactobacillus and is at least 55 years old.  It is additionally not the same as reducing risk of eye disease by providing the composition after disease onset, to be ingested before disease onset.  Please note that the method of claim 38 is nonsensical in that one cannot be provided a composition after onset of a disease, ingest the composition before disease onset, to achieve a reduced risk of developing that same disease.  Moreover, the specification fails to describe such methods.  This is a new matter rejection.  


Claims 47 – 48 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The specification does not provide clear evidence that the claimed biological material is known and readily available to the public; reproducible; and deposited per the deposit rules under 37 C.F.R 1.801 - 1.809.  Every patent must contain a written description of the invention sufficient to enable a person skilled in the art to which the invention pertains to make and use the invention. Where the invention involves a biological material and words alone cannot sufficiently describe how to make and use the invention in a reproducible manner, access to the biological material may be necessary for the satisfaction of the statutory requirements for patentability under 35 U.S.C. 112. Courts have recognized the necessity and desirability of permitting an applicant for a patent to supplement the written disclosure in an application with a deposit of biological material which is essential to meet some requirement of the statute with respect to the claimed invention. See, e.g., Ajinomoto Co. v. Archer-Daniels-Midland Co., 228 F.3d 1338, 1345-46, 56 USPQ2d 1332, 1337-38 (Fed. Cir. 2000), cert. denied, 121 S.Ct. 1957 (2001) (explaining how deposit may help satisfy enablement requirement); Merck and Co., Inc. v. Chase Chemical Co., 273 F. Supp. 68, 155 USPQ 139 (D. N.J. 1967); In re Argoudelis, 434 F.2d 666, 168 USPQ 99 (CCPA 1970). To facilitate the recognition of deposited biological material in patent applications throughout the world, the Budapest Treaty on the International Recognition of the Deposit of Microorganisms for the Purposes of Patent Procedure was 
The deposit rules (37 CFR 1.801 - 1.809) set forth examining procedures and conditions of deposit which must be satisfied in the event a deposit is required. The rules do not address the substantive issue of whether a deposit is required under any particular set of facts. (MPEP 2402).
Since the microorganism Lactobacillus casei YIT 9029 is recited in the claims, it is essential to the invention recited in those claims.  It must therefore be obtainable by a repeatable method set forth in the specification or otherwise be readily available to the public.  If the microorganism is not so obtainable or available, a deposit of the microorganism may satisfy the requirements of 35 U.S.C. § 112.  The specification does not disclose a repeatable process to obtain the microorganism and it is not apparent if the microorganism is readily available to the public.  
	However, since a deposit has been made under the terms of the Budapest Treaty, then an affidavit or declaration by Applicants, someone associated with the patent owner who is in a position to make such assurances, or a statement by an attorney of record over his/her signature and registration number, stating that the specific strain has been deposited under the Budapest Treaty and that all restrictions imposed by the depositor on the availability to the public of the deposited material will be irrevocably removed upon the granting of a patent, would satisfy the deposit requirements. See 37 C.F.R. § 1.808.





(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 38 – 46 and 48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 38 and its dependents are drawn to reducing the risk of developing an eye disease or equilibrium dysfunction, the method comprising providing a composition comprising Lactobacillus to a subject after disease onset and ingesting the composition before disease onset.  However, the claims are indefinite because it is unclear how or what risk the method intends to reduce in a subject after disease onset, since the subject already has the disease intended to be reduced.  As such, the scope of the claim has not been clearly set forth.
The claims are further indefinite since it is unclear if or how the treating population is intended to be limited.  The phrase “reducing the risk of developing an eye disease or equilibrium dysfunction” implies the subject does not have these conditions and encompasses any subject.  The specification indicates “reduction of risk” refers to preventing or delaying disease onset (p.17), further supporting this interpretation.  However, claim 38 also recites that the composition is provided after disease onset and ingested before disease onset.  As such, it is unclear whether the subject is required to have a disease, and what treating population is encompassed by the claims.

For purposes of examination, claims 38 – 46 and 48 are interpreted as a method for reducing the risk of developing an eye disease or equilibrium disorder in any subject, by ingesting the Lactobacillus composition to subjects before disease onset. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 19 – 21, 29, 33 – 48 are rejected under 35 U.S.C. 102a1and 102a2 as being anticipated by Toi et al. (US 8778332). 

The instant specification defines “reduction of risk of developing a disease” as prevention or delay of disease onset.  Since the specification fails to disclose how one might determine or positively attribute either result with the method, the claims are interpreted to encompass no specific result of the method since the disease may be prevented or not prevented.  Moreover, the claims are interpreted to encompass administering the claimed composition with no specific or measurable result.  
	The instant specification further fails to define a subject at risk of developing an eye disease or an equilibrium dysfunction.  The specification indicates several eye diseases and equilibrium dysfunctions are caused by age, such as cataract, glaucoma, age related macular degeneration and vitreous floater, and that such disease occurs during middle and old age (p.2-3).  The specification specifies that the method is not for treating a disease that has occurred, but rather is specifically for ingestion of the agent (Lactobacillus) before onset of the disease or dysfunction (p.9).  This is interpreted to mean that the method is specifically preventative in nature, that a treating population is not required to have the claimed diseases or dysfunction, and that the treating population is not limited to any particular group or subject.  
As such, since Toi teaches administering the same composition (Lactobacillus) to the same subject at the same frequency (4 times a week for 10 or more years is at least 3 times a 
Regarding claims 29, 36 – 37, 41, 45 – 48, the bacteria is Lactobacillus casei YIT 9029 (FERM BP 1366) (abstract, col.3, 5, claims) and the composition includes 105 – 1013 CFUs of Lactobacillus casei (col.5 line 29-46).
Therefore, the reference anticipates the claimed subject matter. 


Response to Arguments
Applicant argues that the prior art is drawn to reducing breast cancer and that the treating populations are not necessarily the same; that not all subjects in Toi are at risk of developing an eye disease or equilibrium dysfunction in every circumstance as required by the claims; and that Toi does not teach subjects that are ate least 55 years old.
 However, these arguments fail to persuade.
Regarding applicant’s argument that the prior art is drawn to preventing or reducing breast cancer and are therefore different treating populations, it is iterated that the instant claims do not require a specific treating population.  Rather the claimed method is specifically preventative in nature, and only requires that the subject is at risk of developing an eye disease or equilibrium dysfunction.  As stated above, such a subject is not defined.  Moreover, it is maintained that the prior art teaches administering the same composition to the same treating population as stated above.
Regarding the argument that not all subjects in Toi are at risk of developing an eye disease or equilibrium dysfunction in every circumstance as required by the claims, it is iterated 
Regarding the age of the subject, Toi teaches subjects that are 55 years old (examples).
For these reasons, the claims are rejected. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUTH A DAVIS whose telephone number is (571)272-0915.  The examiner can normally be reached on Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 



/RUTH A DAVIS/            Primary Examiner, Art Unit 1699